CAPITOL CAFETERIA EMPLOYEES — MINIMUM SALARY Regular full-time employees of the Capitol Cafeteria and the Sequoyah Cafeteria are subject to the minimum salary provided in 74 Ohio St. 284 [74-284] (1975), because they are employees of the State Board of Public Affairs.  The Attorney General is in receipt of your letter wherein you ask, in effect the following question: The Board of Public Affairs operates the Capitol Cafeteria and Sequoyah Cafeteria and directly pays the employees therein. Are regular full-time employees of these two cafeterias subject to the minimum salary provided in 74 Ohio St. 284 [74-284] (1974)? The statute mentioned in your letter was amended by the 1975 Legislature. For that reason, this opinion will examine the more recent, and thereby the controlling legislation. Title 74 Ohio St. 284 [74-284] (1975), provides as follows: "Section 284. Minimum salary for all full-time state officers and employees.  "From and after July 1, 1975, it shall be the policy of the State of Oklahoma to up-grade salaries of all regular full-time officers and employees of the State of Oklahoma toward a minimum of Four Hundred Twenty-five Dollars ($425.00) per month based on a forty hour work week. From and after July, 1975, each regular full-time officer and employee of the State of Oklahoma shall be paid a minimum salary of Four Hundred Twenty-five Dollars ($425.00) per month based on a forty-hour work week. This minimum salary requirement shall not be in derogation of any right to overtime pay or other salary rights presently enjoyed by state officers and employees, and shall apply to the employees and officers of every state agency, board, instrumentality, or other branch or instrument of the State government, with respect to which the Legislature of this State may constitutionally impose such a minimum salary requirement." (Emphasis added) It is well-settled Oklahoma law that where the language of a statute is plain and unambiguous its evident meaning must be accepted and no room for construction exists. In re Redwine's Estate, Okl., 445 P.2d 275 (1968). Section 74 Ohio St. 284 [74-284] clearly expresses a legislative intent that includes the regular full-time employees of the two cafeterias in question. No language granting any exception to the Board of Affairs is found therein. Instead, both the title of the statute and the language therein refer continually to all full-time employees.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Regular full-time employees of the Capitol Cafeteria and the Sequoyah Cafeteria are subject to the minimum salary provided in 74 Ohio St. 284 [74-284] (1975), because they are employees of the State Board of Public Affairs.  (Daniel J. Gamino)